ORDER

PER CURIAM.
Appellant, Victory Macke, appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgments of the circuit court are based on findings of fact and conclusions of law that are not clearly erroneous. Appellant was properly charged as a persistent offender for felony driving while intoxicated pursuant to RSMo § 577.023 (1986). The Western District’s decision in State v. Conz, 756 S.W.2d 543 (Mo.App.W.D.1988), controls here. As we further find an extended opinion would have no prec-edential value, we affirm the circuit court’s judgment pursuant to Rules 84.16(b) and 30.25(b).